COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION FOR EN BANC RECONSIDERATION



Cause number: 01-16-00754-CV

Style:          In the Interest of G.G.

Type of motion:        Motion for en banc reconsideration filed November 15, 2017

Party filing motion:   Appellant


         The Court, having voted unanimously to deny en banc review, orders that the motion for
         reconsideration en banc is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Brown,
Lloyd, and Caughey.




Date: February 8, 2018